DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chaussepied et al. 5,443,099.
In regard to claim 15, Chaussepied et al. discloses a composite pipe to metal joint fitting device comprising:
a metal end fitting configured with inner and outer metal torque bearing sleeves 2, 3 cooperating to form an elongated open ended annulus;
at least one of the sleeves formed with confronting annular surfaces cooperating to form an annulus, at least one of the confronting surfaces being tapered distally to form a distally expanding annulus;
a composite pipe 1 projecting into the annulus; and
.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Tew 5,332,049.
In regard to claim 15, Tew discloses a composite pipe to metal joint fitting device comprising:
a metal end fitting configured with inner and outer metal torque bearing sleeves 42, 54 cooperating to form an elongated open ended annulus;
at least one of the sleeves formed with confronting annular surfaces cooperating to form an annulus, at least one of the confronting surfaces being tapered 46 distally to form a distally expanding annulus;
a composite pipe 34 projecting into the annulus; and
a bond 50, 60 on the interface between the surfaces of the composite pipe and the confronting annular surfaces.
In regard to 16, a weld 58 welding the outer sleeve to the inner sleeve device.
Allowable Subject Matter
Claims 1-11 and 14 are allowed.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 15 and 16 have been considered but are not persuasive.  Claim 15 only requires that one of the sleeve surfaces be tapered, not both as in claim 1.  Chaussepied et al. and Tew disclose at least one of the sleeves tapering to create an expanding annulus and therefor the prior art rejection of claim 15 and 16 has been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078.  The examiner can normally be reached on Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID BOCHNA/Primary Examiner, Art Unit 3679